DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-14 are pending.

Information Disclosure Statement
3.	The information disclosure statements (IDSs) submitted on 3/4/2019, 2/13/2020, and 7/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (US 2014/0287068), in view of Scheidler et al (US 2018/0167402), hereinafter “Lewis” and “Scheidler” respectively.
As per Claim 1, Lewis discloses:
 A method of managing information related to a cannabis product across a distributed validated system, comprising: enabling a first authorized user to create a first plurality of data containing genetic profile of a seed used for production of the cannabis product; (Par [0757-0759], “At higher levels, users can track data trends, view real time data, and analyze various data components in different graph formats and analysis methods of their choosing. This analysis will tap data on the master database for all sites, allowing regional manager and master administrators to track multiple site data from one device.” “Master Access platform: Data input for all areas of production and/or patient side.” Par [0724-0727], plant to processing to sale, seed, plant, harvest, or final product, and par [0770], “Genetics”)  associating the first plurality of data to a first record which is identified by a first unique identifier; (Par [0620], “cannabis plants are grouped into named classes” and see also par [0622], Class name, and see at least tables 4-9 including its unique identification name, old and new classifications, being the “first” and following “unique storing the first record into a memory for access by one or more of a plurality of authorized users using the first unique identifier; (Par [0726], storing substantial amount of data” and par [0757-0758], “At higher levels, users can track data trends, view real time data, and analyze various data components in different graph formats and analysis methods of their choosing. This analysis will tap data on the master database for all sites, allowing regional manager and master administrators to track multiple site data from one device.”)  enabling a second authorized user to create a second plurality of data containing plant growth conditions of a crop used for production of the cannabis product; (Par [0083] and par [0146] FIG. 10--Diagram outlining major sections of feedback cultivation system. A computing apparatus integrates data from patient management system and plant growth environment management system to produce specialty cannabis tailored for various medicinal or recreational purposes.”) associating the second plurality of data to a second record which is identified by a second unique identifier; (Par [0707], “The data gathering sheet shown in FIG. 2 will be used to guide these phenotype assays. Data that will be collected will include plant height at maturity, plant diameter at maturity, number of leaflets, leaf type, average number of internodes, leaf color, node branching, number of inflorescences, average non-apical inflorescences, apical inflorescence size, flower cluster density, ripening mode, average calyx length, and flower color. Notes about growth and resistance to pests will also be recorded.”) storing the second record into the memory for access by the one or more of the plurality of authorized users using the second unique identifier; (Par [0726], “In one non-limiting example, the seeds and plants are implanted with a very small active MD tag or chip which will emit a enabling a third authorized user to create a third plurality of data containing manufacturing information for production of the cannabis product; (Par [0753], “Access to certain aspects of the master platform can be partitioned off for limited access to other manager(s) if needed. For example, lab managers can have access to analysis data, certain production managers have access to some production data, etc.”) associating the third plurality of data to a third record which is identified by a third unique identifier; (Par [0622], “Table 4 summarizes the classes of the cannabis varieties provided by the present invention and the Class color, Class name, Class abbreviations ("ABRV"), flavor associated with each class, and the major terpenes measured in each class.” And tables 4-9) storing the third record into the memory for access by the one or more of the plurality of authorized users using the third unique identifier; (Par [0753], includes no access restrictions, and access according to master platform limited access)  analyzing the cannabis product to determine quality and quantity of desired components and undesired components in the cannabis product using one or more of: cannabinoid profiling, microbiological testing, analytical testing, food testing, acidified food testing, liquid testing, pathogen testing, quality control testing, and quality assurance testing; (Par [0168], liquid chromatography measurements, par [0150], “FIG. 14--Example diagram of bubble pack dosing. Specialty cannabis, multiplexed cannabis medicines, cannabis extracts, or cannabis pellets can be packaged into individual doses for consumers in a modified air or vacuum environment to extend shelf life/quality of product.” Par [0313], determining concentration of one or more cannabinoids in the cannabis product; (Par [0337], “concentration levels” determined by all the analyses.) enabling a fourth authorized user to create a fourth plurality of data containing measurements of the quality and quantity of desired components and undesired components in the cannabis product;  (Par [0150], “quality of product” and par [0816], desired traits and “…resulting from the synergy of the components may be more effective than any single component alone and are tailored to achieve the desired effects. For instance, analgesia has been shown to be mediated by the CB.sub.1, CB.sub.2, TRPV-1, and .alpha.sub.2-AR receptors, which suggests a component mixture of THC (which acts on CB.sub.1 and CB.sub.2), TRPV-1 (which acts on CBD), CBG (which acts on .alpha..sub.2-AR) and O-myrcene…” depending on use includes and not includes certain components see table 67)” and par [0333], “AOAC International standards for accuracy and precision were used as quality guidelines”)
associating the fourth plurality of data to a fourth record which is identified by a fourth unique identifier; (Par [0816] and See table 67 including the different traits with its different identifiers)  and storing the fourth record into the memory for access by the one or more of the plurality of authorized users using the fourth unique identifier. (Par [0753-0754], includes access that “can be restricted” or not according to level of access).
Lewis discloses different types of collaboration between users, “users can populate, manage, and track their tasks” according to permitted access for example “cultivator/counselor”
However does not specifically enumerate a “unique identifier” for their specific data.
Scheidler discloses the above claimed features as follow: 
(See Figures 1 and 5-7, correlated information and also par [0006] (i) for a plurality of user accounts, assigning a risk level to each account” and see Paragraphs [1394] and [1400], providing a user unique id and related to activity also.).

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Scheidler specifically a unique identifier provided for its specific data and function into the method of Lewis to apply a specific correlation between them.  The modification would have been obvious because one of the ordinary skills in the art would provide a unique record of users and its associated events and fetching data to provide a unified view of the data (See Scheidler par [0076]).

As per Claim 2, the rejection of Claim 1 is incorporated and Lewis further discloses: wherein each of the first identifier, the second identifier, the third identifier, and the fourth identifier provides access to one or more of: the first plurality of data, the second plurality of data, the third plurality of data, and the fourth plurality of data. (Par [0753-0754], includes access that “can be restricted” or not according to level of access).
Lewis discloses different types of collaboration between users, “users can populate, manage, and track their tasks” according to permitted access for example “cultivator/counselor”
However does not specifically enumerate a “unique identifier” for their specific data.
Scheidler discloses the above claimed features as follow: 
(See Figures 1 and 5-7, correlated information and also par [0006] (i) for a plurality of user accounts, assigning a risk level to each account” and see Paragraphs [1394] and [1400], providing a user unique id and related to activity also.).

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Scheidler specifically a unique identifier provided for its specific data and function into the method of Lewis to apply a specific correlation between them.  The modification would have been obvious because one of the ordinary skills in the art would provide a unique record of users and its associated events and fetching data to provide a unified view of the data (See Scheidler par [0076]).


As per Claim 3, the rejection of Claim 1 is incorporated and Lewis further discloses: wherein each of the first record, the second record, the third record, and the fourth record includes a timestamp. (Par [0776], “For any alterations to system parameters or any other significant system aspect, a feedback system can exist for  timestamps, updates to current/future computational processes, referenced data sets,”).
Lewis discloses different types of collaboration between users, “users can populate, manage, and track their tasks” according to permitted access for example “cultivator/counselor”
However does not specifically enumerate a “unique identifier” for their specific data.
Scheidler discloses the above claimed features as follow: 
(See Figures 1 and 5-7, correlated information and also par [0006] (i) for a plurality of user accounts, assigning a risk level to each account” and see Paragraphs [1394] and [1400], providing a user unique id and related to activity also.).

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Scheidler specifically a unique identifier provided for its specific data and function into the method of Lewis to apply a specific correlation between them.  The modification would have been obvious because one of the ordinary skills in the art would provide a unique record of users and its associated events and fetching data to provide a unified view of the data (See Scheidler par [0076]).

As per Claim 4, the rejection of Claim 1 is incorporated and Lewis further discloses: wherein each of the storing the first record step, the storing the second record step, the storing the third record step, and the storing the fourth record step is validated by the one or more of the plurality of authorized users. (Par [0227], discloses different method validations carried out in the analysis).
Lewis discloses different types of collaboration between users, “users can populate, manage, and track their tasks” according to permitted access for example “cultivator/counselor”
However does not specifically enumerate a “unique identifier” for their specific data.
Scheidler discloses the above claimed features as follow: 
(See Figures 1 and 5-7, correlated information and also par [0006], "(i) for a plurality of user accounts, assigning a risk level to each account” and see Paragraphs [1394] and [1400], providing a user unique id and related to activity also.).

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Scheidler specifically a unique identifier provided for its specific data and function into the method of Lewis to apply a specific correlation between them.  The modification would have been obvious because one of the ordinary skills in the art would provide a unique record of users and its associated events and fetching data to provide a unified view of the data (See Scheidler par [0076]).

As per Claim 5, the rejection of Claim 1 is incorporated and Lewis further discloses: wherein the first plurality of data further includes one selected from the group consisting of: seed purchase request data, grower data, breeder data, seed purchase data, and combinations thereof. (Par [0619], “grower” and see table 3 for plant varieties).

As per Claim 6, the rejection of Claim 1 is incorporated and Lewis further discloses: wherein the second plurality of data includes one selected from the group consisting of: seed planting data, soil data, weather data, water data, moisture data, pressure data, light data, nutrient data, pesticide data, microorganism data, toxicant data, crop growth data, harvesting data, storage data, and combinations thereof. (See Table 51 in par [0710], “Structure for Extraction - Selection for this trait is conducted post harvest and post drying. Positive selection is based on copious shedding of trichome heads and stalks.” And par [0718], “Trait Seed”).

As per Claim 7, the rejection of Claim 1 is incorporated and Lewis further discloses: wherein the third plurality of data includes one selected from the group consisting of: supply data, distribution data, extraction data, purification data, and combinations thereof. (See Table 51 in par [0710], “Structure for Extraction - Selection for this trait is conducted post harvest and post drying. Positive selection is based on copious shedding of trichome heads and stalks.”).

As per Claim 8, the rejection of Claim 1 is incorporated and Lewis further discloses: further comprising the steps of: comparing measurements of the quality and quantity of desired components and undesired components in the one or more cannabis products and the concentration of one or more cannabinoids against appropriate regulations for consumption of the cannabis product; and certifying that the cannabis products satisfies or fails the appropriate regulations.  (par [0333], “AOAC International standards for accuracy and precision were used as quality guidelines”, Par [0693], discloses different measurements and see par [0710], for the specifics of a determined range of terpene concentrations; and par [0793], “(See, Code of Federal Regulations, Title 21, Volume 5, Apr. 1, 2009)”).

As per Claim 9, the rejection of Claim 1 is incorporated and Lewis further discloses: further comprising the steps of: enabling a fifth authorized user to create a fifth plurality of data containing dose and dosage of the cannabis product provided to a consumer; (Par [0790], “multi- or single-dose units to increase product longevity. Each single-dose unit packaged in the bubble pack will comprise the optimum cannabinoid and terpene dose identified by the instant invention. In one embodiment, the compositions of the invention are packaged as single-dose units to ensure the patient receives a correct, standardized dose and to protect the product integrity.”) associating the fifth plurality of data to a fifth record which is identified by a fifth unique identifier; and storing the fifth record into the memory for access by the one or more of the plurality of authorized users using the fifth unique identifier. (Par [0753-0754], includes access that “can be restricted” or not according to level of access).
Lewis discloses different types of collaboration between users, “users can populate, manage, and track their tasks” according to permitted access for example “cultivator/counselor”

Scheidler discloses the above claimed features as follow: 
(See Figures 1 and 5-7, correlated information and also par [0006] (i) for a plurality of user accounts, assigning a risk level to each account” and see Paragraphs [1394] and [1400], providing a user unique id and related to activity also.).

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Scheidler specifically a unique identifier provided for its specific data and function into the method of Lewis to apply a specific correlation between them.  The modification would have been obvious because one of the ordinary skills in the art would provide a unique record of users and its associated events and fetching data to provide a unified view of the data (See Scheidler par [0076]).
 
As per Claim 10, the rejection of Claim 1 is incorporated and Lewis further discloses: wherein the fifth identifier provides access to one or more of: the first plurality of data, the second plurality of data, the third plurality of data, the fourth plurality of data, and the fifth plurality of data. Lewis par [0775] In some embodiments, once data is received at the computing apparatus 102 any number of actions can be taken, based on a user's needs and based on a user's associated system access parameters as discussed above (i.e. a user of the computing apparatus 102, of the environment management system 104, and/or of the patient management system 106). In some embodiments, the computing apparatus 102 can be configured to implement one or 
Lewis discloses different types of collaboration between users, “users can populate, manage, and track their tasks” according to permitted access for example “cultivator/counselor”
However does not specifically enumerate a “unique identifier” for their specific data.
Scheidler discloses the above claimed features as follow: 
(See Figures 1 and 5-7, correlated information and also par [0006], "(i) for a plurality of user accounts, assigning a risk level to each account” and see Paragraphs [1394] and [1400], providing a user unique id and related to activity also.).

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Scheidler specifically a unique identifier provided for its specific data and function into the method of Lewis to apply a specific correlation between them.  The modification would have been obvious because one of the ordinary skills in the art would provide a unique record of users and its associated events and fetching data to provide a unified view of the data (See Scheidler par [0076]).

As per Claim 11, the rejection of Claim 9 is incorporated and Lewis further discloses: wherein the fifth record includes a timestamp. (Par [0776], includes “timestaps”).
Lewis discloses different types of collaboration between users, “users can populate, manage, and track their tasks” according to permitted access for example “cultivator/counselor”
However does not specifically enumerate a “unique identifier” for their specific data.
Scheidler discloses the above claimed features as follow: 
(See Figures 1 and 5-7, correlated information and also par [0006], "(i) for a plurality of user accounts, assigning a risk level to each account” and see Paragraphs [1394] and [1400], providing a user unique id and related to activity also.).

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Scheidler specifically a unique identifier provided for its specific data and function into the method of Lewis to apply a specific correlation between them.  The modification would have been obvious because one of the ordinary skills in the art would provide a unique record of users and its associated events and fetching data to provide a unified view of the data (See Scheidler par [0076]).

As per Claim 12, the rejection of Claim 9 is incorporated and Lewis further discloses: wherein the fifth plurality of data includes one selected from the group consisting of: physician data, pharmacist data, patient data, consumer data, imaging data, treatment data, treatment outcome data, and combinations thereof. Lewis (Paragraphs [0102-0112], extensive patient data)

As per Claim 13, Lewis discloses: 
A method of managing information related to a cannabis product across a distributed validated system, comprising: preparing a sample of the cannabis product; (Par [0171], “provides samples” and par [0191], “Cannabis plants”) testing the sample to determine one or more parameters of: moisture content, microbe/pathogen/mycotoxin profile, pesticide and toxicant profile, residual solvents, heavy metal content, terpene profile, and cannabinoid profile; (Par [0290], “Testing” and (Par [0622], “Table 4 summarizes the classes of the cannabis varieties provided by the present invention and the Class color, Class name, Class abbreviations ("ABRV"), flavor associated with each class, and the major terpenes measured in each class.” And tables 4-9)) enabling an authorized user to create a plurality of data containing parameters obtained in the testing step; (Par [0743], “As illustrated in FIG. 11, environmental sensors ("actuator") sense environmental parameters and take in raw data ("data") from their respective system and location therein. This data is then location and time stamped and sent to the on-site PC station ("on-site PC").”) associating the plurality of data to a record which is identified by a unique identifier; (Par [0620], “cannabis plants are grouped into named classes” and see also par [0622], Class name, and see at least tables 4-9 including its unique identification name, old and new classifications, being the “first” and following “unique identifiers”) and storing the record into a memory for access by one or more of a plurality of authorized users using the unique identifier. (Par [0620], “cannabis plants are grouped into named classes” and see also par [0622], Class name, and see at least tables 4-9 including its unique identification name, old and new classifications, being the “first” and following “unique identifiers”)
Lewis discloses different types of collaboration between users, “users can populate, manage, and track their tasks” according to permitted access for example “cultivator/counselor”
However does not specifically enumerate a “unique identifier” for their specific data.
Scheidler discloses the above claimed features as follow: 
(See Figures 1 and 5-7, correlated information and also par [0006], "(i) for a plurality of user accounts, assigning a risk level to each account” and see Paragraphs [1394] and [1400], providing a user unique id and related to activity also.).

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Scheidler specifically a unique identifier provided for its specific data and function into the method of Lewis to apply a specific correlation between them.  The modification would have been obvious because one of the ordinary skills in the art would provide a unique record of users and its associated events and fetching data to provide a unified view of the data (See Scheidler par [0076]).

As per Claim 14, the rejection of Claim 13 is incorporated and Lewis further discloses: further comprising the step of: storing the cannabis product over a predetermined period. Lewis  (Par [0115] In some embodiments, the present invention teaches a bubble packaging for storing and shipping cannabis comprising: (i) a sealable storage space to place a cannabis plant part, extract, or MCM of the present invention; (ii) a modified atmosphere within said sealable space, wherein said bubble packaging increases the shelf life of said cannabis plant part, extract, or MCM beyond that of a control of cannabis plant part, extract, or MCM, placed left out, or placed in a traditional jar or bag without the modified atmosphere.).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANGELICA RUIZ/           Primary Examiner, Art Unit 2158